MEMORANDUM OF UNDERSTANDING







This Memorandum of Understanding (the “MOU”) is entered into on August 2nd,
2011, between Wizzard Software Corp., a Colorado, USA corporation (hereinafter
referred to as “Wizzard”) and FAB Enterprise Group Co., LTD, Digital
Entertainment International Ltd. (HK), Beijing,  Dingtai Guanqun Culture Co.
Ltd. (WOFE), Beijing FAB Culture Co., Ltd. and Beijing FAB Digital Entertainment
Products Co., Ltd., (hereinafter collectively referred to as “FAB”), all of
whom, together with their respective affiliates, in adhering to the principles
of equality and mutual benefits as well as through friendly negotiations, have
agreed to enter into this MOU under the terms and conditions stated below.




WHEREAS:




Wizzard is a publicly listed company on the NYSE Amex trading under the ticker
symbol WZE in the business of providing distribution and monetization services
to digital content publishers and distributing digital media via the internet to
consumers worldwide, among other business.  




FAB is a private company in the business of wholesale, retail and mobile
distribution and sale of media products to consumers in China, among other
businesses.




Both Wizzard and FAB believe it would be strategically advantageous and wish to
merge their respective businesses to create a global digital media distribution
conglomerate (the “Business Combination” or “NYSEAmexCorp”).  Both Wizzard and
FAB desire to expand the Business Combination through the sharing of technology
and business strategy along with the opening of new, international markets for
its products and services and wish to pursue the Business Combination on the
terms set forth in this Memorandum.




THEREFORE:




Wizzard and FAB enter into this Memorandum to establish the principal terms of
the Business Combination between them.




Prior to the Business Combination  




Wizzard is currently in the process of transacting a ‘spin-off’ of its
healthcare operations through a special dividend to the current shareholders of
Wizzard as a separate public corporation.  Every attempt will be made for this
transaction to take place prior to the Business Combination contemplated in this
MOU.  FAB agrees that the special dividend for the healthcare ‘spin-off’ applies
only to Wizzard shareholders of record prior to the Business Combination.




Wizzard will not divest of any material assets or businesses prior to the
completion of the Business Combination and for one full year after, including,
but not limited to, Wizzard’s Speech Business and Media Business, without a
unanimous vote of the Board of Directors.    




The Board of Directors of Wizzard will cause a reverse stock split of
approximately 1 for 10 to enact simultaneously with or prior to the Business
Combination contemplated in the MOU.  








1







--------------------------------------------------------------------------------

FAB will take all necessary actions to create a “clean and clear” ownership
structure of all assets related to its business to help ensure a smooth Business
Combination transaction.  




Nature of the Business Combination




The Business Combination will be in the form of a stock acquisition of 100% of
FAB’s common and preferred stock in exchange for 49% of the issued and
outstanding common stock of Wizzard, on a fully diluted basis, at the time of
the transaction (Initial Stock Exchange).  All voting rights underlying the
common shares of stock will be simultaneously assigned to, and controlled by,
the Board of Directors of NYSEAmexCorp to be voted with the majority of the
Board of Directors on any and all matters until such time as the voting rights
are reassigned to FAB based on certain Corporate Governance Objectives being met
(see Corporate Governance Objectives).  




Additionally, preferred stock will be issued by Wizzard, to FAB, convertible for
up to 29% of the issued and outstanding common stock of NYSEAmexCorp, on a fully
diluted basis, at the time of the Initial Stock Exchange.  The preferred stock
will be convertible into common shares of stock of NYSEAmexCorp based on certain
Corporate Governance Objectives and Corporate Revenue Objectives being met (see
Corporate Revenue Objectives).  The convertible preferred stock received by FAB
will be convertible into common shares of stock of NYSEAmexCorp with all voting
rights underlying the common shares of stock assigned to, and controlled by, the
Board of Directors of NYSEAmexCorp to be voted with the majority of the Board of
Directors on any and all matters until such time as the voting rights are
reassigned to FAB based on certain Corporate Governance Objectives being met.
      




Subsequent to the Business Combination, the current Officers and Directors of
Wizzard will remain the Officers and Directors of the NYSEAmexCorp (Initial
Officers and Directors), subject to change post-Business Combination pursuant to
the laws, bylaws and agreements governing the dismissal and hiring of Officers
and Directors.




To the extent possible, the Business Combination will be structured in a manner
that will avoid taxation on the shareholders of FAB or Wizzard as a result of
the exchange of securities.




At the signing of the Final Comprehensive Agreement of the Business Combination,
Wizzard and FAB agree to change the business name of NYSEAmexCorp to a name
determined by both parties prior to the closing.  The Board of Directors of
Wizzard will request a new ticker symbol from the NYSE Amex at such time
representative of the new name.  




Corporate Governance Objectives




In addition to the above consideration, FAB will be entitled to additional stock
compensation (Incentive Shares) and reacquire voting rights to shares it owns of
common stock in NYSEAmexCorp (Incentive Benefits) if certain corporate
governance objectives are met over the 2011 and 2012 years.  




A detailed list of Corporate Governance Objectives will be determined in the
Final Comprehensive Agreement and while not limited to, shall include at a
minimum, the following:








2







--------------------------------------------------------------------------------



•

The timely closing of all financial statements, converted to English and USD by
the 20th of the month following the end of NYSEAmexCorp’s reporting quarter,
provided to the Board of Directors of NYSEAmexCorp.

•

The ongoing maintenance of a corporate bank account in the U.S. for all non
short-term working capital, generated or raised, overseen by the Board of
Directors and maintained by the Officers of NYSEAmexCorp.  

•

The complete implementation of Sarbanes Oxley within four quarters of the
signing of the Final Comprehensive Agreement.  

•

Consistent, on-going maintenance, testing and documentation of controls and
procedures, completed quarterly, with a compliance notice provided to the Board
of Directors of NYSEAmexCorp by the 30th of the month following the close of a
reporting quarter.  

•

Written agreement by FAB CFO of his agreement to “sign-off” on Sarbanes Oxley
Certifications filed with the SEC in each quarterly report, provided to the
Board of Directors of NYSEAmexCorp by the 30th of the month following the close
of a reporting quarter.  

•

Written agreement by FAB CFO and CEO of compliance with Foreign Corruption
Practices Act, provided to the Board of Directors of NYSEAmexCorp by the 30th of
the month following the close of a reporting quarter.

•

Written agreement by FAB CFO of compliance to all laws, principles, codes and
procedures along with complete financial transparency and information disclosure
in compliance with best practices determined by the Board of Directors, provided
to the Board of Directors of NYSEAmexCorp by the 30th of the month following the
close of a reporting quarter.  




If at any time after the signing of the Final Comprehensive Agreement should the
CFO of FAB not perform the required Sarbanes Oxley functions or refuse to
sign-off on Sarbanes Oxley Certifications unreasonably, the Board of Directors
of NYSEAmexCorp will have the right to put in place an individual with the
required skill-set and experience to ensure Sarbanes Oxley compliance is
maintained.




Corporate Revenue Objectives




In addition to the above consideration, FAB will be entitled to additional stock
compensation if certain financial performance targets are met over the 2011 and
2012 calendar years, specifically:




Calendar Year

Sales Revenues

Net Income       

Tranche 1

2011

$60,000,000 USD

$12,000,000

Tranche 2  

2012  

$70,000,000 USD

$14,000,000




Incentive Shares




Upon the successful completion of the Corporate Governance Objectives for four
consecutive and complete quarters after the Final Comprehensive Agreement has
been executed, FAB will have the right to convert preferred shares representing
21% of the issued and outstanding common stock of NYSEAmexCorp, on a fully
diluted basis, at the time of the Initial Stock Exchange.  For clarification
purposes, if this were to happen, it would bring FAB’s ownership position to 70%
of the issued and outstanding common stock





3







--------------------------------------------------------------------------------

of NYSEAmexCorp, on a fully diluted basis, based on the number of shares
outstanding at time of the Initial Stock Exchange.    




Additionally,




Upon the successful completion of the Corporate Governance Objectives for four
consecutive and complete quarters after the Final Comprehensive Agreement has
been executed AND the Corporate Revenue Objectives for Tranche One has been met,
FAB will be entitled to convert preferred shares representing 4% of the issued
and outstanding common stock of NYSEAmexCorp, on a fully diluted basis, based on
the number of shares outstanding at time of the Initial Stock Exchange.  For
clarification purposes, if this were to happen, and all other Incentive Share
milestones were completed as well, it would bring FAB’s ownership position to
74% of the issued and outstanding common stock of NYSEAmexCorp, on a fully
diluted basis, based on the number of shares outstanding at time of the Initial
Stock Exchange.




Additionally,




Upon the successful completion of the Corporate Governance Objectives for six
consecutive and complete quarters after the Final Comprehensive Agreement has
been executed AND the Corporate Revenue Objectives for Tranche Two has been met,
FAB will be entitled to convert preferred shares representing 4% of the issued
and outstanding common stock of NYSEAmexCorp, on a fully diluted basis, based on
the number of shares outstanding at time of the Initial Stock Exchange.  For
clarification purposes, if this were to happen, and all other Incentive Share
milestones were completed as well, it would bring FAB’s ownership position to
78% of the issued and outstanding common stock of NYSEAmexCorp, on a fully
diluted basis, based on the number of shares outstanding at time of the Initial
Stock Exchange.




All of the Incentive Shares for a particular milestone will be issued if the
Target for that year is achieved, and none of the Incentive Shares for a
particular milestone will be issued if the Target for that year is not achieved
and the opportunity to earn the Incentive Shares for said particular milestone
will be lost.




Incentive Benefits




Upon the successful completion of the Corporate Governance Objectives for three
consecutive and complete quarters after the Final Comprehensive Agreement has
been executed, the Board of Directors of NYSEAmexCorp will reassign the voting
rights to 50% of the common stock held by FAB at such time.  




Upon successful completion of the Corporate Governance Objectives for six
consecutive and complete quarters after the Final Comprehensive Agreement has
been executed, the Board of Directors of NYSEAmexCorp will reassign the voting
rights to a total of 75% of the common stock held by FAB at such time.  




Upon the successful completion of the Corporate Governance Objectives for eight
consecutive and complete quarters after the Final Comprehensive Agreement has
been executed, the Board of Directors of NYSEAmexCorp will reassign all voting
rights to the common stock held by FAB at such time.  





4







--------------------------------------------------------------------------------

Stock Option Pool




At the time that Wizzard seeks approval of the Business Combination from
shareholders it will also seek approval of its shareholders to establish a
employee stock option pool of 3,000,000 shares of NYSEAmexCorp in conjunction
with their approval of the Business Combination.




Board of Directors




The Final Comprehensive Agreement will provide that the board of directors of
NYSEAmexCorp will consist of the four members of the board of directors of
Wizzard prior to signing of the Final Comprehensive Agreement and two new
members appointed by FAB at the time of closing of the Business Combination.
 FAB will have the right to designate one of the two individuals as Chairman of
the Board of Directors.  At such time, the current Chairman of the Board of
Directors will resign as Chairman, but remain as a voting member of the Board of
Directors.  For clarification purposes, the ‘new’ Chairman of the Board of
Directors will result in FAB having a total of two voting members on the Board
of Directors.  Terms for the directors are to be specified in the Final
Comprehensive Agreement but shall be for no less than two years from the signing
of the Final Comprehensive Agreement, subject to shareholder approval.




Corporate Capital Raising




Both FAB and Wizzard agree that a public or private capital raise may be in the
best interest for the future expansion of the Business Combination.  A capital
raise can be proposed to the Board of Directors of NYSEAmexCorp at any time and
should be based upon several determining factors including: market acceptance,
market conditions, dilution, valuation and use of proceeds.




Responsibilities of FAB and Wizzard




Wizzard will be responsible for taking the following actions in order to enable
the Business Combination to occur on the terms set forth in this Memorandum,
including, but not limited to:  Amendments to certificate of Incorporation,
common and preferred stock issuances, regulatory and exchange approval, creation
of proxy materials for shareholder vote.




Fab will be responsible for, among other things, obtaining the binding concent
of the percentage of shareholders required under FAB’s corporate charter and
Chinese law to approve the Business Combination and obtaining the agreement of
its shareholders that none of them will sell any shares of NYSEAmexCorp that
they receive in connection with the Business Combination, except in compliance
with U.S. Securities Laws, and in any event, not sooner than one year following
the date of the Business Combination.




FAB and Wizzard, together, will be responsible for taking, among others, the
following actions in order the Business Combination to occur on the terms set
forth in this Memorandum:  




1)

Commence diligent, good faith negotiations to reach and execute a comprehensive
share exchange agreement (the “Final Comprehensive Agreement”) immediately
following the execution of this Memorandum.





5







--------------------------------------------------------------------------------



2)

Cooperate fully in providing due diligence materials requested by the other
party and reviewing the due diligence materials provided in response to its
requests.

3)   Cover its own expenses on connection with the execution of this MOU and the
Final Comprehensive Agreement.  




Representations and Warranties




The Final Comprehensive Agreement will contain customary repre­sentations and
warranties concerning FAB and Wizzard and their respective businesses and
financial condition, including that all information provided by either party to
the other is complete and correct in all respects, including information
provided prior to the date of this Memorandum and the lack of any liens, loans
or encumbrances on it.  




Additionally, the Final Comprehensive Agreement will address specific common and
preferred stock cancellation or “take back” rights for NYSEAmexCorp as a result
of any future action that has a material adverse effect on NYSEAmexCorp.




Force Majeure




Neither party shall be liable to the other for any delay or failure to perform
its obligations under this Agreement if such failure or delay is due to Force
Majeure.  A party shall notify the other party, in writing, as soon as practical
of any delay due to Force Majeure.  The performance of the notifying party's
obligations under this Agreement shall be suspended for the period of delay due
to Force Majeure.




Waiver




A term or condition of this Memorandum may be waived or modified only by written
consent of both parties.  Forbearance or indulgence by either party in any
regard shall not constitute a waiver of the term or condition to be performed.




Entire Agreement




This Memorandum constitutes the entire agreement between the parties relating to
the Business Combination pending the negotiation and the execution of the Final
Comprehensive Agreement.  This Memorandum supersedes all prior or
contemporaneous discussions, or presentations and proposals, written or oral,
with respect to subject matters discussed herein. No modification of this
Memorandum will be effective unless contained in writing signed by an authorized
representative of each party.




Severability




If any provision of this Memorandum is held invalid, unenforceable or illegal
for any reason, this Memorandum shall remain otherwise in full force apart from
such provision which shall be deemed deleted.




Governing Law




This Memorandum will be governed by and construed according to the laws of the
State of





6







--------------------------------------------------------------------------------

New York, United States of America, and subject to the exclusive jurisdiction of
those state and federal courts located within the State of New York, United
States of America, without reference to the principle of conflicts of laws.  




Language




Should this Memorandum be issued in different languages, the English version
will be paramount to all other versions and shall be binding on the parties.




Currency




All currency expressed in this Memorandum and all payments required to be made
pursuant to the terms of this Memorandum shall be in United States dollars.




Notices




Any notice required to be given or delivered to either party under the terms of
this Memorandum shall be in writing and addressed to such party at the address
and telephone number indicated below or such other address or telephone number
as such party may designate, in writing, from time to time.  All notices shall
be deemed to have been given or delivered upon:  personal delivery; two (2)
business days after deposit with any return receipt express courier (prepaid);
or one (1) business day after transmission and confirmed receipt by fax.




FAB

Address:

Telephone:

Facsimile:

Attention:




Wizzard

Attn: Chris Spencer

5001 Baum Blvd.

Suite 770

Pittsburgh, PA 15213

Phone: 412-721-5755

Fax: 412-621-2625




Facsimile Copies




The parties hereto acknowledge and agree to accept and be bound by facsimile
transmitted copies of this Memorandum and its counterparts including facsimiled
signatures of the parties hereto.




Duplicate Originals




This Memorandum may be executed in any number of counterparts, each copy with
facsimile signatures of the Parties shall be deemed an original, and all of
which shall constitute together but one and the same document.








7







--------------------------------------------------------------------------------

Inurement




This Memorandum shall inure to the benefit of and be binding upon the parties
hereto and their personal representatives, successors and permitted assigns.




Binding Nature




Both parties understand that prior to the signing of the Final Comprehensive
Agreement significant sums of money will be spent on due diligence, auditors,
accountants, lawyers, etc.  This agreement is binding upon both parties and if
either party were to seek to be released from this agreement, it would cause the
other party to incur significant financial loss.   Therefore, if Wizzard or FAB
were to seek to be released from their obligations under this agreement, other
than for Just Cause, the party seeking release agrees to pay the other party
$100,000 USD to assist with expenses realized to date.  




IN WITNESS WHEREOF the parties hereto have executed this Memorandum as of the
day and year first above written by their duly authorized signatories.



















/s/ Hongcheng Zhang

8/2/11

Digital Entertainment International LTD (HK)

Date

Hongcheng Zhang

Chief Executive Officer













/s/ Chris Spencer

8/2/11

Wizzard Software Corp.

Date

Chris Spencer

Chief Executive Officer














8





